Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 20, 2021. Claims 1, 3, 5-11 and 16-24 are currently pending. Claims 19-20 were withdrawn during an earlier restriction requirement. 

Claim Objections
Claims 8 and 10-11 are objected to because of the following informalities:  Claim 8 recites “between neuronal/non-neuronal cells” which should recite –between neuronal and non-neuronal cells-- to clarify what the slash means. Claims 10-11 recite “wherein electrical stimulation to the human”, which should recite –wherein administering the electrical stimulation to the human--, in order to provide proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, 16-18 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has been amended to recite “administering electrical stimulation” (line 3) and “wherein electrical stimulation at the predetermined location at a predetermined frequency” (lines 5-6) it is unclear whether electrical stimulation recited at a 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. It is noted that if applicant amends the claims to overcome the claim objections and 112 rejections above the prior art does not appear to teach or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0000945 to Nedergaard et al. which teaches methods for evaluating brain-wide paravascular pathway for waste clearance function and method for treating neurodegenerative disorders based thereon.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792   

/REX R HOLMES/Primary Examiner, Art Unit 3792